By the Court.

Lumpkin, J.
delivering the opinion.
One of the Judges thinks that the obligation of B. 0. Keaton to pay five hundred dollars, became absolute in 1845, when the judgment in trover was rendered in his favor upon the appeal, notwithstanding the motion for new trial; and we all agree that from the fact, that no action was had on the motion for a new trial since 1847, that the jury had a right to infer that the motion was abandoned by Larkin E. Mus-grove, the administrator of John Musgrove, and that a settlement took place, or else the case was collusively kept on the docket to prevent the liability of Keaton from attaching, and in either event Keaton would be liable. Indeed, if a reasonable time elapsed, and surely four years after final judgment was long enough, and he failed to bring this litigation to a close, he should be held responsible upon his contract.
The statute of limitations is no bar in this case, because the conditional suit did not terminate till December, 1845, if then ; and Kincbeu Musgrove died the April before; consequently the statute of limitations did not begin to run until there was an administration upon his estate, which was within four years next preceding the commencement of the present action.
Judgment affirmed.